Method for producing a dry film, rolling device, dry film, and substrate coated with the dry film
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on October 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 20, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2020, and March 16 and July 28, 2021 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “anisotropically formed fibrils” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “nip” and “fibrils” described in, for example, “By shearing in the nip, these fibrils are preferredly formed anisotropically in the running direction of the first roll and of the second roll”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a nip between the rolls” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Specification
The disclosure is objected to because of the following informalities:
It is unclear what “ima” in “… has a width of 50 µm ima but …” (page 8, line 8) is.  
Appropriate correction is required.

Claim Objections
Claims 10 and 13-15 are objected to because of the following informalities:
In claim 10, two “thermoplastic(s)” are recited. It seems that one of them is redundant.
The “a dry powder mixture” recited in claim 13 does appear to be “the dry powder mixture”.
The “a dry film” recited in claim 14 does appear to be “the dry film”.
The claim languages in claim 15 are awkward and have grammatical errors. It is advisable to modify or clarify the claimed limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a dry powder mixture” recited in claim 1 may be interpreted in at least the following two ways: 1) the mixture is dry; and 2) the mixture containing a dry powder. Thus, the claimed subject matter is unclear, rendering the claim indefinite. For purposes of examination, either of the above two interpretations will be applied.
Claim 4 recites “a non-flowable powder mixture”. It is unclear whether the recitation refers to the dry powder mixture afore-claimed in claim 1, or another mixture. For purposes of examination, this recitation is interpreted as referring to the same thing. The same issue applies to “a dry film” recited in claim 4. For purposes of examination, this recitation is interpreted as referring to the dry film afore-claimed in claim 1.
Claim 6 recites “a speed which corresponds to a rotational peripheral speed of the first roll”. It is unclear how a speed is determined to be a speed that “corresponds to” a rotational 
Claim 10 recites “a respective surface”. However, it is unclear whose respective surface it is, rendering the claim indefinite.
In claim 14, it is unclear how “a dry film, which has anisotropically formed fibrils” is formed.
The limitations recited in claim 15 are unclear, rendering the claim indefinite. The claimed subject matters are unclear.  Also, it is unclear which direction is defined as “the direction of coating”. For purposes of examination, the rotational direction of the second roll is interpreted as referring to the direction of coating as claimed.
Claims 2-15 are also rejected because of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe et al. (US 20150224529 A1, hereafter Hamabe).
Regarding claim 1, Hamabe teaches a method for producing a dry film (See, at least, Fig. 5), in which a dry powder mixture (22) is processed into the dry film (23) by a rolling device have a first roll (12) and a second roll (11), wherein the first roll has a higher rotational peripheral speed than the second roll (X2>X1, see [0107] and [0108]). Note that Hamabe 
Regarding claim 2, Hamabe teaches the method as claimed in claim 1, wherein a ratio of the rotational peripheral speed of the first roll to the rotational peripheral speed of the second roll is preferably 30 or less ([0110]), which overlaps the instantly claimed 10:9 to 10:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
 Regarding claim 3, Hamabe teaches the method as claimed in claim 1, wherein the rolling device is a calendar rolling device (See Fig. 5).
Regarding claim 4, Hamabe teaches the method as claimed in claim 1, wherein for the production of the dry film, a non-flowable powder mixture is used (See, e.g., 32 in Figs. 9-10).
Regarding claim 5, Hamabe teaches the method as claimed in claim 1, wherein the second roll (i.e., the first roll 11 of Hamabe) is provided with an adhesion-reducing modification (See, e.g., [0060]: PTFE, same as disclosed in paragraph [0015] of the instant PgPub).
Regarding claim 6, Hamabe teaches the method as claimed in claim 1, wherein the dry film is applied to a substrate (21), and the substrate moves at a speed equal to a rotational peripheral speed of the first roll ([0055]). 
Regarding claim 7, Hamabe teaches the method as claimed in claim 6, wherein the substrate (21) is moved over the first roll (12) while the dry film (23) is formed on the substrate (See, at least, Fig. 5).
Regarding claim 8, Hamabe teaches the method as claimed in claim 1, but is silent to a linear force acting in a nip between the rolls being 100 N/cm to 10 kN/cm, as claimed. However, 
Regarding claims 9 and 11, Hamabe teaches the method as claimed in claim 6, wherein the substrate consisting of a metallic material (substrate 21 may be a copper foil, see [0161]) is used.
Regarding claim 12, Hamabe teaches the method as claimed in claim 1, and further teaches that the thickness of the drying film can be changed freely by changing the size of the gap. Thus, it would have been obvious to one of ordinary skill in the art to readily arrive at the instantly claimed thickness of less than 500 nm by changing the size of the gap.
Regarding claim 13, Hamabe teaches the method as claimed in claim 1, wherein the dry powder mixture containing a conductive additive (e.g., “a conductive auxiliary” in [0014]) is used. Note the conjunction term “or” in this claim.
Regarding claim 14, Hamabe teaches the method as claimed in claim 1. Since Hamabe teaches the same apparatus as instantly claimed and the same method as claimed, it is reasonably expected that such a method will result in a same dry film as claimed.
Regarding claim 15.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe, as applied to claim 6 above, and further in view of Liepold et al. (US 20100224893 A1, hereafter Liepold).
Regarding claim 10, Hamabe teaches the method as claimed in claim 6, but is silent to the substrate being provided with a binder as claimed. However, Liepold discloses that a binder can be provided in order to keep a powder layer on a substrate surface and contribute to layer formation (at least [0009]). It would have been obvious to one of ordinary skill in the art to have provided the substrate of Hamabe with a binder, as taught by Liepold, in order to keep the dry film on the substrate and contribute to layer formation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727